Order entered February 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01060-CR

                            STEFON JOE BRANTLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-1257441-L

                                             ORDER
                              Before Justices Lang-Miers and Brown

       In accordance with the Court’s opinion of this date, we ORDER the sealed portion of the
hearing on appellant’s motion for new trial be UNSEALED. We further ABATE this appeal
and REMAND to the trial court to conduct a hearing on appellant’s motion for new trial
consistent with our opinion. The trial court is instructed to conduct the hearing within sixty days
of the date of his order. The clerk of the trial court shall promptly file a supplemental record
containing the trial court’s ruling. If the trial court grants the motion, appellant’s appeal will be
dismissed. If the motion is overruled, the appeal will be reinstated on motion of either party or
on the Court’s own motion and will proceed accordingly.


                                                      /Ada Brown/
                                                      ADA BROWN
                                                      PRESIDING JUSTICE